Mercure, J.
Appeal from an order of the Family Court of Sullivan County (Meddaugh, J.), entered November 1, 1993, which *805granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to adjudicate respondent a juvenile delinquent.
We previously held this appeal in abeyance and remitted the matter to Family Court for a hearing on the issue of the voluntariness of respondent’s statements to his foster mother. A hearing was conducted on August 9, 1994 and Family Court thereafter rendered a decision concluding that respondent’s statements were voluntary. In our view, the record amply supports Family Court’s findings that respondent was not in custody at the time of the questioning that resulted in the challenged statements, that his foster mother was not a public servant engaged in law enforcement activity or acting under the direction of or in cooperation with such a person (Family Ct Act § 344.2 [2] [b]), and that she did not obtain the statements from respondent "by the use or threatened use of physical force * * * or by means of any other improper conduct or undue pressure which impaired [his] physical or mental condition to the extent of undermining his ability to make a choice whether or not to make a statement” (Family Ct Act § 344.2 [2] [a]). We accordingly affirm.
Mikoll, J. P., Crew III and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, without costs.